ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
BAV, a Division ofVSE Corp.                   )      ASBCA No. 59772
                                              )
Under Contract No. N00140-95-D-F021           )

APPEARANCES FOR THE APPELLANT:                       Craig S. King, Esq.
                                                     Kevin R. Pinkney, Esq.
                                                     Christopher A. Bowen, Esq.
                                                      Arent Fox LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Russell A. Shultis, Esq.
                                                     Rawn M. James, Jr., Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       Appellant has moved to dismiss its appeal with prejudice. The government has no
objection. Accordingly, it is dismissed from the Board's docket with prejudice.

       Dated: 8 June 2015


                                                  MARK N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59772, Appeal ofBAV, a Division
of VSE Corp., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals